Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 07/14/2022. The amendments have been entered and, accordingly, claims 1-3 and 6-20 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with George Romanik on 07/30/2022.
The application has been amended as follows: 
Claim 1 (amended)
In line 13, replace “…first direction and into…” with --…first direction only and then into…--.
In line 18, replace the word “passage” with “tube”.
Claim 20 (amended)
In line 13, replace “…first direction from…” with --…first direction only from…--.
In line 26, replace the word “passage” with “tube”.
The restriction requirement between Species A and G, as set forth in the Office action mailed on 10/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/08/2021 is withdrawn.  Claims 2-3 and 6-13 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a nonlinear coolant tube adapted for use in a heat exchanger core, the heat exchanger core configured to port a hot fluid therethrough and a cold fluid therethrough while maintaining isolation of the hot fluid from the cold fluid, and including a hot circuit defining a hot circuit inlet, a hot circuit outlet, a first edge, and a second edge, the first edge distal the second edge, the first edge proximate the hot circuit inlet and the second edge proximate the hot circuit outlet, the nonlinear coolant tube being configured to provide a non-uniform heat transfer profile between the hot fluid and the cold fluid from the first edge to the second edge, wherein: a thermal resistance of the nonlinear coolant tube near the first edge is greater than the thermal resistance of the nonlinear coolant tube near the second edge; the nonlinear coolant tube further comprises a plurality of coolant passages arranged in a planar array from the first edge to the second edge, wherein the cold fluid flows from a fluid supply manifold through each of the plurality of coolant passages in a parallel first direction only and into a fluid return manifold; each coolant passage defines a coolant passage flow area, and the flow areas of the coolant passages increases between each two adjacent coolant passages along a direction from the first edge to the second edge; and a thickness of the nonlinear coolant tube is constant from the first edge to the second edge.”
The prior art of record does not anticipate nor render obvious the combination set forth in claim 20, and specifically does not teach or suggest “a method of reducing frost accumulation in a hot circuit of a heat exchanger core that includes a hot circuit and a cold circuit, the heat exchanger core configured to port a hot fluid therethrough and a cold fluid therethrough while maintaining isolation of the hot fluid from the cold fluid, the hot circuit defining a hot circuit inlet, a hot circuit outlet, a first edge, and a second edge, the first edge distal the second edge, the first edge proximate the hot circuit inlet and the second edge proximate the hot circuit outlet, the method comprising: flowing the cold fluid from a fluid supply manifold into a plurality of coolant passages within a nonlinear coolant tube, wherein the plurality of coolant passages are arranged in a planar array from the first edge to the second edge; and flowing the cold fluid through each of the plurality of coolant passages into a fluid return manifold, wherein the cold fluid flowing through each of the plurality of coolant passages flows in a parallel first direction only from the fluid supply manifold to the fluid return manifold; wherein the nonlinear coolant tube produces a non-uniform heat transfer profile between the hot fluid and the cold fluid from the first edge to the second edge, and wherein a thermal resistance of the nonlinear coolant tube near the first edge is greater than the thermal resistance of the nonlinear coolant tube near the second edge; wherein each coolant passage defines a coolant passage flow area, and the flow areas of the coolant passages increases between each two adjacent coolant passages along a direction from the first edge to the second edge; and wherein a thickness of the nonlinear coolant tube is constant from the first edge to the second edge.”
The closest prior art of record (US 5,174,373 to Shimura) discloses a nonlinear coolant tube adapted for use in a heat exchanger core and arranged in a planar array from a first edge to a second edge, the heat exchanger core configured to port a hot fluid therethrough and a cold fluid therethrough while maintaining isolation of the hot fluid from the cold fluid, as claimed, but does not disclose the nonlinear coolant tube comprising the cold fluid flowing from a fluid supply manifold through each of the plurality of coolant passages in a parallel first direction only and then into a fluid return manifold; and the flow areas of the coolant passages increasing between each two adjacent coolant passages along a direction from the first edge to the second edge while providing a thermal resistance of the non-linear coolant tube near the first edge being greater than the thermal resistance of the non-linear coolant tube near the second edge. Although it is known to provide heat exchanger coolant tubes comprising coolant passages and the areas of the coolant passages increasing from a first edge of the coolant tube to an opposite second edge of the coolant tube, these known coolant tubes cannot provide a thermal resistance of coolant tube near the first edge being greater than the thermal resistance of the coolant tube near the second edge, as claimed, because their first edges are proximal to the hot circuit outlet and their second edges are proximate to the hot circuit inlet. In the specific case of Shimura, flowing the cold fluid from the supply manifold through each of the plurality of coolant passages in a parallel first direction only and then into a fluid return manifold will go against the proper operation of Shimura, which requires flowing the coolant in dual opposite directions before discharging the coolant into the outlet/return manifold, destroying its working principle. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a nonlinear coolant tube comprising a cold fluid flowing from a fluid supply manifold through each of the plurality of coolant passages in a parallel first direction only and then into a fluid return manifold; and flow areas of the coolant passages increasing between each two adjacent coolant passages along a direction from the first edge to the second edge while providing a thermal resistance of the non-linear coolant tube near the first edge being greater than the thermal resistance of the non-linear coolant tube near the second edge. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1 and 20. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763